                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

WILLIAM A. CAMPBELL,

                       Petitioner,               :   Case No. 1:14-cv-013

       - vs -                                        District Judge Michael R. Barrett
                                                     Magistrate Judge Michael R. Merz

WARDEN, London Correctional
 Institution,
                                                 :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       Petitioner William Campbell, who is represented by counsel, filed this habeas corpus

action January 3, 2014 (Petition, ECF No. 1). Campbell sought relief from his conviction in the

Hamilton County Court of Common Pleas on two counts of aggravated vehicular homicide and

one count of operating a motor vehicle under the influence of alcohol for which he was

sentenced to be imprisoned for twenty-eight years.

       On December 1, 2016, the Magistrate Judge granted Petitioner’s Motion to Hold

Proceedings in Abeyance pending his return to state court to exhaust his Third, Fifth, Sixth, and

Seventh Grounds for Relief (Decision and Order, ECF No. 72). The order required Petitioner to

keep this Court contemporaneously advised of the status of state court proceedings. Id. at PageID

4246. Although the Warden had opposed the Motion, Respondent lodged no objection to the

Decision and Order and it has remained in effect since entered.

       On February 17, 2020, Petitioner reported that the Hamilton County Court of Common

Pleas had granted his motion for new trial, set that trial for May 11, 2020, and released Petitioner

                                                 1
on his own recognizance (Eleventh Status Report, ECF No. 88). Although Judge Luebbers’

Entry does not say so, the granting of a new trial necessarily vacates the prior judgment.

Petitioner is now in state custody on his own recognizance bond awaiting trial, rather than on the

prior judgment.

       Because the collaterally attacked state court judgment in this case has been vacated, this

case has become moot. The Magistrate Judge sua sponte recommends that the Petition herein be

dismissed without prejudice.

February 18, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may
respond to another party’s objections within fourteen days after being served with a copy thereof.
Failure to make objections in accordance with this procedure may forfeit rights on appeal.




                                                2
